McNally, J. (dissenting).
I dissent from so much of the majority opinion as imposes censure. In my view the publication was an error of judgment on the part of respondents without wrongful or purposeful intent to violate the Canons of Professional Ethics. Since this is a case of first impression in this State (cf. State of Florida ex rel. The Florida Bar v. Nichols, 151 So. 2d 257 [Fla.]) in the light of the impeccable professional standing of respondents and in the absence of guilty intent, I would dismiss the proceedings with a warning to the Bar that a repetition of like conduct in the future by any attorney will be deemed sufficient basis for appropriate disciplinary action. (See Matter of Anonymous, 274 App. Div. 89; Matter of Bermant, 256 App. Div. 944.)
Botein, P. J., Breitel, Rabin and Eager, JJ., concur in Per Curiam opinion; McNally, J., dissents in opinion.
Respondents censured.